I concur in that part of the opinion reversing the decree and remanding the cause to the superior court with instructions to vacate the decree together with the findings of fact and conclusions of law, but I cannot concur with that part of the opinion vacating the order of default. The record shows that the motion for default was argued, taken under advisement, and a memorandum opinion written. I fail to find any abuse of discretion in the record on the part of the trial court in entering the order of default.
January 31, 1950. Petition for rehearing denied. *Page 323